3:20-cv-01933-JMC   Date Filed 05/20/20   Entry Number 1-1   Page 1 of 12




                ATTACHMENT A
    3:20-cv-01933-JMC       Date Filed 05/20/20    Entry Number 1-1     Page 2 of 12




                                                                                             ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
STATE OF SOUTH CAROLINA                  )        IN THE COURT OF COMMON PLEAS
                                         )         FOR THE FIFTH JUDICIAL CIRCUIT
COUNTY OF RICHLAND                       )        CIVIL ACTION No: 2020-CP-40-_____

Ike W. Miller,                   )
                                 )
                   Plaintiff,    )                         SUMMONS
                                 )                    (Jury Trial Demanded)
v.                               )
                                 )
The Health Dare, LLC,            )
                                 )
                   Defendant.    )
________________________________ )

TO THE DEFENDANT ABOVE NAMED:

       YOU ARE HEREBY SUMMONED AND REQUIRED to answer the Complaint

herein, a copy of which is served upon you, and to serve a copy of your answer to this

Complaint upon the subscriber at his office at 2001 Assembly Street, Suite 101,

Columbia, South Carolina, 29201, within THIRTY (30) DAYS (Thirty-Five (35) days if

served by United States Mail) after service thereof, exclusive of the day of such service.

If you fail to answer the Complaint within the time aforesaid, judgment by default will be

rendered against you for the relief demanded in the Complaint.

                                         THE PHILLIPS FIRM, LLC
                                         Attorney & Counselor at Law

                                         __s/Robert B. Phillips ___________________
                                         by: Robert B. (Sam) Phillips (SC Bar #16954)
                                         Physical: 2001 Assembly Street, Suite 101
                                         Mailing: 1025 Calhoun Street, Box 3
                                         Columbia, SC 29201
                                         (803) 726-4269
                                         sam@phillipsfirm.net

                                         Attorney for Plaintiff
16 March 2020
Columbia, South Carolina
    3:20-cv-01933-JMC          Date Filed 05/20/20     Entry Number 1-1       Page 3 of 12




                                                                                                     ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
STATE OF SOUTH CAROLINA                      )       IN THE COURT OF COMMON PLEAS
                                             )        FOR THE FIFTH JUDICIAL CIRCUIT
COUNTY OF RICHLAND                           )       CIVIL ACTION No: 2020-CP-40-_____

Ike W. Miller,                   )
                                 )
                   Plaintiff,    )                              COMPLAINT
                                 )                         (Jury Trial Demanded)
v.                               )
                                 )
The Health Dare, LLC,            )
                                 )
                   Defendant.    )
________________________________ )

       Plaintiff, Ike W. Miller (“Plaintiff”), brings this employment lawsuit seeking unpaid

overtime compensation and liquidated damages from his former employer, The Health

Dare, LLC (“Defendant”), by way of this Complaint in the above-captioned matter wherein

he would allege and show unto this Honorable Court the following:

                                 PARTIES & JURISDICTION

       1. Plaintiff, Ike W. Miller, (hereinafter “Plaintiff”), is currently a citizen and resident

of Richland County, South Carolina and at all times relevant to this action, was an

employee of Defendant The Health Dare, LLC.

       2.        Defendant, The Health Dare, LLC, (“HD”) is a South Carolina limited liability

company with its headquarters in Greenville, South Carolina that routinely does business

throughout South Carolina including the City of Columbia in Richland County. Defendant

is registered to do business in South Carolina.

       3.        This action arises under the Fair Labor Standards Act of 1938, 29 U.S.C.

§201, et seq. (“FLSA”); South Carolina Payment of Wages Act, S.C. Code Ann. §41-10-

10, et seq. (Wages Act”); and applicable common law.



                                                 1
    3:20-cv-01933-JMC        Date Filed 05/20/20    Entry Number 1-1      Page 4 of 12




                                                                                                ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
        4.     Jurisdiction and venue are proper with this Court as the majority of events

giving rise to this action occurred in the State of South Carolina and the parties have

substantial connections to Richland County.

                                    Factual Allegations

        5.     Defendant markets and sells non-medical nutrition consulting services

(“Services”) directly to individuals in South Carolina and North Carolina.

        6.     Defendant employs individuals such as the Plaintiff to engage in commerce

to include the telephonic marketing and sale of Defendant’s Services directly to the

general public.

        7.     This action arises out of Defendant’s wrongful classification of Plaintiff as

an outside sales employee who is exempt from the overtime compensation requirements

of the FLSA.

        8.     Plaintiff began his employment with Defendant in or about November of

2017.

        9.     Plaintiff was hired by HD’s Vice President of Sales Evan Molovinsky to work

as a “Client Manager.”

        10.    Mr. Molovinsky explained that as a Client Manager, Plaintiff was required to

primarily work from an office managing sale leads, making sales calls to prospective

customers, and meeting with those prospects in the office to convince them to purchase

HD’s Services. Plaintiff was required to track much of this activity electronically.

        11.    Plaintiff was also required to support his sales efforts by generating his own

sale’s leads, attending all regularly scheduled “sales calls” with the VP of sales, attending

all of Defendant’s new client orientations, attending a “BNI meeting” (sales networking




                                              2
    3:20-cv-01933-JMC       Date Filed 05/20/20    Entry Number 1-1      Page 5 of 12




                                                                                              ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
organization) each week, helping to maintain Defendant’s relationships with its radio

advertisers, responding to all prospective client calls in 60 minutes or less, and cover

other offices when its regular sales person was not available.

       12.    Mr. Molovinsky informed Plaintiff he was required to be in an office provided

by HD from 8:00am to 8:00pm, Monday through Saturday, but that he could leave at

6:00pm on Friday and Saturday nights if he had no client meetings scheduled.

       13.    Mr. Molovinsky further informed Plaintiff he was not allowed to “block off”

anytime from his daily schedule for lunch or personal appointment. All time away from

the office had to be pre-approved by Mr. Molovinsky.

       14.    Mr. Molovinsky also informed Plaintiff he was expected to promptly respond

to all HD related texts and emails outside of regular business hours including, but not

limited to a regularly scheduled 7:00am sales call initiated by the VP of Sales.

       15.    Plaintiff frequently replied to electronic communications from either Mr.

Molovinsky or HD’s owner, Bridget Trammell, f.k.a. Bridget Morris, that each would

routinely send to Plaintiff after 8:00pm on both weekdays and Saturdays.

       16.    Plaintiff was paid a salary of $1,224.00 a week and was offered other sale’s

incentives, but received no overtime pay whenever Plaintiff worked more than forty (40)

hours in a workweek.

       17.    Defendant did not require Plaintiff to log his work hours, but did monitor

Plaintiff’s adherence to the proscribed office hours.

       18.    Defendant required Plaintiff to work a minimum of sixty-eight (68) hours

weekly (8am to 8pm on Monday through Thursday, 8am to 6pm on Friday and Saturdays).




                                             3
    3:20-cv-01933-JMC       Date Filed 05/20/20    Entry Number 1-1      Page 6 of 12




                                                                                               ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
       19.    At all times relevant to this Complaint, Plaintiff was a non-exempt employee

for purposes of the FLSA.

       20. While employed by the Defendant, Plaintiff customarily and primarily engaged

in telephone and in-person solicitation of the general public to market and sell Defendant’s

Services.

       21. Plaintiff routinely worked in excess of forty (40) hours per work week for the

Defendant.

       22.   Working from the Defendant’s place of business, Plaintiff used his own

cellphone to solicit orders or contracts for the Defendant’s Services from the general

public and perform other business functions.

       23.    Plaintiff’s commission income never exceeded half of his earnings during

any period of his employment by Defendant.

       24.    Defendant required its sales employees, including the Plaintiff, to promptly

answer all communications with, and inquiries from, customers regardless of whether

these communications or inquiries were received outside of the employee’s assigned shift

or the Defendant’s stated business hours.

       25.    Plaintiff customarily and regularly worked from the Defendant’s place of

business.

       26.    Plaintiff had to request “time off” from the Defendant for all periods of time

he was away from Defendant’s place of business and/or was unable to make telephone

solicitations on the Defendant’s behalf.




                                             4
     3:20-cv-01933-JMC      Date Filed 05/20/20   Entry Number 1-1     Page 7 of 12




                                                                                            ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
        27.   Upon information and belief, Defendant’s work requirements and conditions

were designed to deliberately and uniformly deprive Plaintiff and similarly-situated

salespersons of earned overtime wages in violation of the FLSA.

        28.   Plaintiff did not routinely perform duties related to the management or

general business operations of the Defendant’s business, but would occasionally render

such services to Defendant when asked by a member of Defendant’s management.

        29.   Plaintiff’s primary duties did not involve the exercise of discretion or

independent judgment with respect to matters of significance.        All major strategic

decisions involving the pricing, marketing and advertising of Defendant’s Services were

made by Defendant’s Vice President of Marketing and/or its owner.

        30.   Plaintiff had no independent authority to material deviate from Defendant’s

pricing, terms or conditions and no authority to bind the Defendant on any significant

matter.

        31.   Defendant routinely required, expected, or permitted Plaintiff to work in

excess of forty (40) hours during most workweeks without compensating Plaintiff with

overtime wages earned at a rate of one and one-half times his regular rate.

        32.   Defendant did not keep accurate records of all of the hours worked by

Plaintiff.

        33.   Defendant was aware, or should have been aware, that Plaintiff performed

non-exempt work that required payment of overtime compensation and routinely worked

more than forty (40) hours in a week without receiving overtime-compensation.

        34.   The conduct alleged above reduced Defendant’s labor and payroll costs.




                                            5
    3:20-cv-01933-JMC       Date Filed 05/20/20    Entry Number 1-1      Page 8 of 12




                                                                                              ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
                               FIRST CAUSE OF ACTION
                                 (Violation of the FLSA)

        35.   All previous paragraphs are incorporated as though fully set forth verbatim

herein.

        36.   Plaintiff is an “employee” as defined by Fair Labor Standards Act of 1938,

29 U.S.C. §201, et seq. (“FLSA”), specifically FLSA section 203(e)(1) and is therefore

entitled to the protections of the FLSA.

        37.   At all times relevant to this Complaint, Plaintiff was a good and faithful

employee of the Defendant. Plaintiff routinely worked for Defendant in excess of forty

(40) hours per work week, and in most instances in excess of sixty-eight (68) hours per

week.

        38.   At all times relevant to the Complaint, Plaintiff was not overtime wages that

were due and owed to him.

        39.   Defendant is an “employer” as defined by FLSA, 29 U.S.C. § 203(d) and is

therefore subject to the obligations of the FLSA including, inter alia, its record-keeping,

minimum wage and overtime pay requirements.

        40.   Defendant employed Plaintiff, but failed to pay him at the rate of one-and-

a-half times his normal rate of pay for all hours worked in excess of forty (40) hours per

work week as required by section 7(a) of the FLSA, 29 U.S.C. § 207(a).

        41.   Plaintiff is not an employee that is otherwise exempt from the overtime

requirements set forth in the FLSA and does not satisfy the requirements of an “exempt”

employee.




                                            6
    3:20-cv-01933-JMC        Date Filed 05/20/20    Entry Number 1-1         Page 9 of 12




                                                                                                 ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
       42.    FLSA requires an employer to compensate an employee who works as an

inside salesperson at a rate of one and a half times the employee’s regular rate of pay for

all hours worked in excess of 40 hours per work week.

       43.    Defendant failed to pay Plaintiff and similarly situated employees the

overtime pay required by the FLSA and applicable state law.

       44.    Defendant’s FLSA violations are willful.

       45.    Plaintiff is entitled to back wages at the rate of one-and-a-half times his

regular rate of pay for all overtime hours worked in excess of forty (40) hours per week

pursuant to section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       46.    Plaintiff is further entitled to liquidated damages equal to the amount of

overtime compensation and unpaid compensation due him under the FLSA, section 16(b)

of the FLSA, 29 U.S.C. § 216(b).

       47.    Plaintiff is also entitled to an award of reasonable attorneys’ fees and costs

incurred in prosecuting this action pursuant to 29 U.S.C. § 216(b).

       48.    Plaintiff is not subject to any FLSA exemptions regarding overtime pay.

       49.    Defendant’s violations of the FLSA, as described herein, have been willful

and intentional. Upon information and belief, Defendant failed to make any good faith

effort to comply with the FLSA in classifying and/or paying the Plaintiff.

       50.    Defendant’s conduct, as alleged herein, constitutes a “willful violation” of the

FLSA as defined by 29 U.S.C. § 255.

       51.    Defendant is under a duty to maintain and preserve Plaintiff’s payroll and

other personnel records from which the amount of Defendant’s liability can be ascertained

pursuant to section 11(c) of FLSA, 29 U.S.C. § 211(c).




                                              7
    3:20-cv-01933-JMC        Date Filed 05/20/20     Entry Number 1-1          Page 10 of 12




                                                                                                   ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
       52.     As a result of Defendant’s violations of the overtime provisions of the FLSA,

Plaintiff is entitled to recover his damages caused by the violations, liquidated damages

in an equal amount, and attorney’s fees and costs incurred in bringing this action.

                                 SECOND CAUSE OF ACTION
             (Alleging Violations of South Carolina Payment of Wages Act)

       53.     All previous paragraphs are incorporated as though fully set forth verbatim

herein.

       54.     Defendant is an “employer” as defined by the South Carolina Payment of

Wages Act, S.C. Code Ann. §41-10-10, et seq. (Wages Act”), specifically S.C. Code §41-

10-10(1).

       55.     Defendant employed Plaintiff as an inside salesperson by Defendant at all

times relevant to this Complaint.

       56.     Defendant owes Plaintiff “wages” as defined by S.C. Code Ann. 41-10-10(2)

for labor performed for the Defendant.

       57.     Defendant     required    Plaintiff   to   respond     to      internal   company

communications as well as customer inquiries outside of established business hours or

his assigned shift.

       58.     Defendant failed to pay Plaintiff all wages due as required by Sections 41-

10-40 and -50 of the Act.

       59.     Plaintiff was underpaid at all times during his employment with the

Defendant and is consequently due and owed unpaid overtime wages.

       60.    Defendant’s failure to pay Plaintiff all wages owed is willful, without

justification, and in violation of the duty of good faith and fair dealing.




                                               8
    3:20-cv-01933-JMC          Date Filed 05/20/20   Entry Number 1-1     Page 11 of 12




                                                                                                 ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
       61. Plaintiff is entitled to recover an amount equal to three times the full amount

of his unpaid wages plus attorney’s fees and costs pursuant to SC 41-10-80(c).

                              THIRD CAUSE OF ACTION
                                  (Unjust Enrichment)
       62.    All previous paragraphs are incorporated as though fully set forth verbatim

herein.

       63.    Defendant received a financial benefit from Plaintiff by misclassifying

Plaintiff’s job position and requiring him to work over forty (40) hours per week without

paying Plaintiff the required time and a half overtime pay owed him.

       64.    Plaintiff was to be paid a wage equivalent to the hours worked at the rate

required by applicable law.

       65.    Defendant has intentionally failed to properly classify Plaintiff’s former job

and compensate Plaintiff as required by applicable law.

       66.    Defendant intentionally failed to properly classify and compensate Plaintiff

as required by applicable law and has unjustly retained the benefit conferred and realized

its value.

       67.    Defendant is liable to the Plaintiff for the value of the benefit conferred upon

the Defendant by the Plaintiff. Plaintiff is further entitled to and requests that this Court

award Plaintiff pre-judgment interest on that value, and attorney’s fees and costs

associated with this action.

       WHEREFORE, having fully set forth his allegations herein, Plaintiff respectfully

requests this Court enter a judgment against the Defendant for all damages, including

treble damages, caused by the actions herein alleged to be determined and reasonably

awarded by a jury. Plaintiff also prays for pre-judgment interest, liquidated damages,




                                              9
    3:20-cv-01933-JMC       Date Filed 05/20/20    Entry Number 1-1      Page 12 of 12




                                                                                               ELECTRONICALLY FILED - 2020 Mar 16 2:52 PM - RICHLAND - COMMON PLEAS - CASE#2020CP4001526
attorneys’ fees and costs were applicable, and for any such other and further relief as this

Court may deem just and proper.

                                          THE PHILLIPS FIRM, LLC
                                          Attorney & Counselor at Law

                                          ___s/Robert B. Phillips__________________
                                          by: Robert B. (Sam) Phillips (SC Bar #16954)
                                          Physical: 2001 Assembly Street, Suite 101
                                          Mailing: 1025 Calhoun Street, Box 3
                                          Columbia, SC 29201
                                          (803) 726-4269
                                          sam@phillipsfirm.net

                                          Attorney for Plaintiff
16 March 2020
Columbia, South Carolina




                                            10
